                                       Case 19-40294-KKS                    Doc 151     Filed 01/27/20       Page 1 of 4
FLNB LF 13-21 (Rev. 12/17)
                                                                     UNITED STATES BANKRUPTCY COURT
                                                                 NORTHERN DISTRICT OF FLORIDA
 In re:                                                                                       Case No. 19-40294
 Garrison S Key                                                                               Chapter 13

                                                                                                     Check if this is an AMENDED
                                                                                                     PLAN [2]
                                 Debtor(s)1

                                                                     SECOND AMENDED CHAPTER 13 PLAN

PART 1: NOTICES

To Creditors:              Your rights may be affected by this plan.

You should read this plan and other documents sent to you carefully and discuss them with your attorney. If you do not have an attorney, you may wish
to consult one. If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to confirmation
prior to the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy Court. The Bankruptcy Court may confirm this
plan without further notice if no objection to confirmation is filed. Creditors who are not individuals (i.e.: corporations, LLC’s, etc.) must have
an attorney in order to have their objections considered by the Court. Creditors must file a timely proof of claim in order to be paid under any
plan.

To debtor: You must check one box on each line to state if the plan includes the following items. If an item is checked as “Not included,” or if both
boxes are checked, the provision will be ineffective if set out later in the plan.

 1.1         A limit on the amount of a secured claim, set out in § 3.2, which may result in a partial            Included
             payment or no payment at all to the secured creditor.                                                Not Included
 1.2         Debtor intends to avoid a judicial lien or security interest; see § 3.4.                             Included
                                                                                                                  Not Included
 1.3         Nonstandard provisions, set out in Part 8.                                                           Included
                                                                                                                  Not Included


PART 2: PLAN PAYMENTS AND PLAN LENGTH

2.1 Payments to the Trustee: The future earnings or other future income of the debtor are submitted to the supervision and control of the trustee.
    The debtor has paid a total of $16,985.00 to the Trustee over the first 8 months of the Plan (June 2019 through January 2020). The Trustee shall pay
    $3,497.00 for the remaining 52 months of the Plan (February 2020 through June 2024).

       Total base of plan payments: $198,829.00

       Payments shall be mailed to the Chapter 13 Trustee at: Leigh D. Hart, Chapter 13 Trustee, Lock Box 2238, Memphis, TN 38101-2238

       Plan Length: The term of the plan is 60 months.

2.2 Tax Refunds: Debtor will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the return and
    will turn over to the trustee all income tax refunds received during the plan term, unless otherwise provided in Part 8.

2.3 Additional Payments (check one):

            None

PART 3: TREATMENT OF SECURED CLAIMS

Unless otherwise ordered by the Court, the claim amount(s), including the value of a secured claim, stated on a timely filed proof of claim will control
over any contrary amount listed below. In the absence of a contrary timely filed proof of claim, the amounts stated below are controlling.




1   All references to “debtor” shall include both debtors in a joint case.
APPENDIX D                                                                      Chapter 13 Plan                                            Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
                                       Case 19-40294-KKS             Doc 151        Filed 01/27/20            Page 2 of 4


3.1 Secured Debts Which Will Extend Beyond the Length of the Plan


                                                                                                                            Monthly         Interest Rate
 Name                                                                   Amount of Claim                                     Payment         (if specified)

 Wells Fargo Bank, N.A. (503 E. Call St.-Proof                                $168,229.52                                    $610.07        6.725%
 of Claim No. 7)
 Wells Fargo Bank, N.A. (611 N.                                               $168,230.96                                    $646.14        6.725%
 Gadsden-Proof of Claim No. 8)


3.2 Secured Debts Which Will Not Extend Beyond the Length of the Plan

      (a) Secured Claims Subject to Valuation Under 11 U.S.C. § 506.

                  None

      (b) Secured Claims Not Subject to Valuation Under 11 U.S.C. § 506.

                  None

                  Each of the following secured claims shall be paid through the plan as set forth below until the amount of the claim has been paid in full.

                                                                                                                                        Interest Rate
 Name                                                                                               Amount of Secured Claim             (if specified)
 Leon County Tax Collector (Proof of Claim No. 2 - 2018                                                           $2,608.33             6%
 Taxes)
 Wells Fargo Bank, N.A. (Notice of Postpetition Fees/Proof                                                               $37.44         N/A
 of Claim No. 8 - 611 N. Gadsden St)
 FCM as Custodian for FIG FL 18, LLC – Proof of Claim No.                                                             $2,799.80         .25%
 11 – Ad Valorem Taxes – 611 N. Gadsden Street)

      (c) Determination of Secured Status and Strip Lien (11 U.S.C § 506).

                  None


3.3 Prepetition Defaults

                  None

                  Prepetition defaults owed to the following creditor(s) will be cured over the plan term, and payment of arrearages under this plan shall
                   conclusively constitute payment of all pre-petition arrearages:

                                                                                                                                        Interest Rate
 Name                                                                                                 Amount of Default Cured           (if specified)
 Wells Fargo Bank, N.A. (503 E. Call St.–Proof of Claim No. 7)                                                     43,659.95            0.00%
 Wells Fargo Bank, N.A. (611 N. Gadsden–Proof of Claim No. 8)                                                      45,809.05            0.00%

3.4 Motions to Avoid Lien

                  None


3.5 Direct Payments to Creditors:

                  None

                  The debtor shall make regular payments directly to the following creditors:




                                                                               2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                                       Case 19-40294-KKS                        Doc 151      Filed 01/27/20   Page 3 of 4

                                                                                                                                         Interest
                                                                                                                         Monthly         Rate
 Name                                                                             Amount of Claim                        Payment         (if specified)
 Leon County Collector (Proof of Claim No. 2 -                                         $2,496.01                             N/A         N/A
 2019 taxes) **To be paid from escrow.
 Mr. Cooper (245 Gables Ct/1810                                                          $80,382.66                            N/A       N/A
 Bellevue-Proof of Claim No. 4)
 **Trustee paid $2,658.97 prior to withdrawal
 of Notice of Adequate Protection. No further
 disbursements to be made by Trustee.
 US Bank Trust N.A. (241 & 243 Gables Court-                                             $78,722.53                            N/A       N/A
 Proof of Claim No. 10)
 **Trustee paid $4,042.95 prior to withdrawal
 of Notice of Adequate Protection. No further
 disbursements to be made by Trustee.

      Upon entry of the Order Confirming Plan, the automatic stay shall be terminated as to the in rem rights of the creditors whose secured
      claims are being paid direct by the debtor in § 3.5, above.

3.6 Property to be Surrendered

                  None


PART 4: TREATMENT OF TRUSTEE’S FEES, ATTORNEYS’ FEES
AND OTHER PRIORITY CLAIMS, INCLUDING DOMESTIC SUPPORT OBLIGATIONS

Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.4(c), will be paid in full without
post-petition interest.

4.1 Trustee’s Fee: Trustee’s fees are governed by statute and will be paid through the plan. Trustee’s fees may change during the course of the case.

4.2 Attorney’s Fee (unpaid portion): $ 0.00                          (fees) $   500.00    (costs)

      Pursuant to 11 U.S.C. § 521(f)(4)(B) and Standing Order(s) of this Court, the debtor shall file all required annual statements. Debtor’s attorney
      may seek additional fees for filing required annual statements; if the plan is modified due to an increase in income shown on an annual statement,
      the debtor’s attorney may seek additional fees for the plan modification. No advanced notice or opportunity to object to these fee applications will
      be given.

4.3 Filing Fee (unpaid portion): Any unpaid portion of the filing fee will be paid in accordance with the order granting the debtor’s application to pay
    the filing fee in installments.

4.4 Domestic Support Obligations

                  Debtor has no Domestic Support Obligations

4.5 Other Priority Claims

                  None


PART 5: TREATMENT OF NONPRIORITY UNSECURED CLAIMS

5.1 General Nonpriority Unsecured Claims

      Allowed nonpriority unsecured claims that are not separately classified in Part 5.2 will be paid, pro rata. If more than one option is checked, the
      option providing the largest payment will be effective.
      Check all that apply

                   A total of $     .
                        % of the total amount of these claims, an estimated payment of $          .
                   Funds remaining after disbursements have been made to all other creditors provided for in this plan. Allowed nonpriority unsecured
                   claims shall be paid interest to the extent available, not to exceed 6%, unless otherwise provided in Part 8.


                                                                                         3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
                                       Case 19-40294-KKS             Doc 151         Filed 01/27/20         Page 4 of 4

5.2 Separately Classified Nonpriority Unsecured Claims

                  None

PART 6: EXECUTORY CONTRACTS AND UNEXPIRED LEASES

      The executory contracts and unexpired leases listed below are assumed. All other executory contracts and unexpired leases are rejected.
      Check one.

      None
PART 7: STANDARD PLAN PROVISIONS

7.1 Title to the debtor’s property shall re-vest in debtor on confirmation of a plan or dismissal of the case, unless otherwise provided in Part 8, provided
    that proceeds from any potential or pending cause of action or other asset not yet liquidated, are property of the Estate and must be paid to the
    Chapter 13 Trustee pending further order of the Court.

7.2 Except as provided above, allowed secured claim holders shall retain liens until liens are released or upon completion of all payments under this
    Plan.

7.3 Secured creditors and lessors to be paid directly by the debtor and/or co-debtors may continue to mail to debtor the customary monthly notices or
    coupons notwithstanding the automatic stay.

PART 8: NONSTANDARD PLAN PROVISIONS

**Tax Refunds are dedicated to the extent they cause the income to increase over the eight percent (8%) cost-of-living allowance.

**An Order granting relief from the stay has been granted as to the following properties, and the Trustee shall make no disbursements on
  said claims:

     Wells Fargo Bank N.A. – Proof of Claim No. 6 - 1234 Brandt Street (Order/Doc. 135)
     Wells Fargo Bank N.A. – Proof of Claim No. 9 - 1542 Proctor Street (Order/Doc. 128)

**Proof of Claim No. 5 filed by Nic’s Painting, LLC is disallowed in this case pursuant to Order (Doc. 133). The Trustee shall make no disbursements
  on this claim.

PART 9: SIGNATURES OF DEBTOR AND DEBTOR’S ATTORNEY

      If the debtor does not have an attorney, the debtor must sign below; otherwise, the debtor’s signature is optional. The attorney for the debtor, if
      any, must sign below.

 X     /s/ Garrison S Key                                                  X
       Garrison S Key                                                              Signature of Debtor 2
       Signature of Debtor 1


       /s/ Byron Wright III                                                Date      January 27, 2020
       Signature of Attorney for Debtor
       Byron Wright III
       FL Bar No. 118971
       2810 Remington Green Circle
       Tallahassee, FL 32308
       (850) 385-0342
       rbruner@brunerwright.com

By filing this document, the debtor, if not represented by an attorney, or the attorney for the debtor, certifies that the wording and order of the
provisions in this Chapter 13 Plan are identical to those contained in the Official Form adopted by this Court effective on the date of signing,
other than any nonstandard provisions included in Part 8. (www.flnb.uscourts.gov/sites/default/files/forms/lf13_21.pdf)




                                                                               4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
